SCOTT, J.
The evidence so greatly preponderates in defendant’s favor that there should be a new trial. It seems to be clear that the car was going very slowly, and that the push cart ran into it after the head of the car had safely passed. The motorman could not have been expected to anticipate this collision. The testimony of the push-cart man, who is really the plaintiff’s only witness as to how the accident happened, is quite overborne by the testimony of the defendant’s witnesses.
Judgment reversed and new trial granted, with costs to appellant to abide the event. All concur.